Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal Brief filed on 1/4/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
The main disagreement has been the interpretation of the language “continuous channel region,” with the examiner suggesting that interpretations consistent with the specification end up reading on the reference as well.  Although no convincing argument has been provided by applicant, a reference that avoids the issue has been discovered, so prosecution has been reopened so that reference could be applied.  The previously applied rejections are still believed to be correct and therefor maintained.  The earlier oversight of the newly discovered reference is regretted.  A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KENNETH PARKER/            Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                            
Claim Objections
Claims 5 and 7 are objected to because of the following informalities: 
In claims 5 and 7, the recitation to “the channel region” should be more appropriately “the continuous channel region” for proper reference to previously recited feature.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 7 reciting “an active region between each pair of adjacent isolation regions” and “each of the active regions including …” in lines 4-6 renders the claim indefinite because “the active regions” lack antecedent basis. It is unclear if the claims require plural “active regions”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding US 2005/0062091 A1. 

    PNG
    media_image1.png
    547
    697
    media_image1.png
    Greyscale

In re claim 7, Ding discloses (e.g. FIGs. 10-12) a memory device, comprising: 
a substrate 120 of semiconductor material of a first conductivity (p) type; 
spaced apart isolation regions 220 (FIGs. 12A-12B) formed on the substrate 120 which are substantially parallel to one another and extend in a first (X) direction, with an active region 222 (FIG. 12A) between each pair of adjacent isolation regions 220 also extending in the first (X) direction; 
each of “the active regions” 222 (as best understood) including a plurality of pairs of memory cells 110 (110L,110R, FIG. 12A), each of the memory cell pairs includes (see FIG. 10A): 
first and second regions 174 spaced apart in the substrate 120 and having a second conductivity (n) type different than the first conductivity (p) type, with a continuous channel region (region of substrate 120 between 174) in the substrate 120 extending between the first and second regions 174 (¶ 49), 
a first floating gate 160.1 (left) disposed over and insulated (via 150) from a first portion of the channel region adjacent to the first region 174 (left) for controlling a conductivity of the first portion of the channel region (floating gate 160.1 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
a second floating gate 160.1 (right) disposed over and insulated (via 150) from a second portion of the channel region adjacent to the second region 174 (right) for controlling a conductivity of the second portion of the channel region (floating gate 160.1 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
an erase gate 140 disposed over and insulated (via 130) from a third portion of the channel region between the first and second channel region portions 174 for controlling a conductivity of the third portion of the channel region (claimed “erase gate” is structurally and functionally indistinguishable over Ding’s select gate 140 which is provided over a portion of the channel region between the pair of memory cells 110L,110R to control the erase operation of the memory cells through applied bias voltage that affect the conductivity of the underlying portion of the channel region; ¶ 125-126, Table 1), 
a first coupling gate 170 (left) disposed over and insulated from the first floating gate 160.1 (left), and 
a second coupling gate 170 (right) disposed over and insulated from the second floating gate 160.1 (right); 
control circuitry (circuitry to access the memory in the peripheral area, ¶ 54) configured to erase one memory cell 110 of a pair of memory cells (¶ 125-126, Table 1, FIG. 8). 
	The biasing voltages recited are directed to an intended use of the claimed memory device structure which does not render the memory device structurally distinguishable over the prior art teaching the same memory structure and is capable of operated in the same manner as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, Ding shows exemplary voltages applied to erase one memory cell in Table 1, wherein a negative voltage (-9V to -10V) is applied to the selected coupling gate 170 and a zero voltage (0 V) is applied to the unselected coupling gate 170. More specifically, Ding teaches applying to the one pair of memory cells (¶ 125-126, Table 1, FIG. 8): 
a zero voltage to the first region 174 (see FIG. 8, Table 1, 0V applied through bitlines BL), 
a zero voltage to the second region 174 (see FIG. 8, Table 1, 0V applied through bitlines BL), 
a first negative voltage to the first coupling gate 170 (e.g. -9V to -10V applied to a selected 170), 
a zero or positive voltage to the second coupling gate 170 (e.g. 0V applied to an unselected 170, when only one of the paired cells is selected to be erased), and 
a positive voltage to the erase gate 140 (e.g. 2V applied to 140 associated with selected cell).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding US 2005/0062091 A1.
In re claim 5, Ding discloses (e.g. FIGs. 10-12) a memory device, comprising: 
a substrate 120 of semiconductor material of a first conductivity (p) type; 
spaced apart isolation regions 220 (FIGs. 12A-12B) formed on the substrate 120 which are substantially parallel to one another and extend in a first (X) direction, with an active region 222 (FIG. 12A) between each pair of adjacent isolation regions 220 also extending in the first (X) direction; 
each of the active regions 222 (as best understood) including a plurality of pairs of memory cells 110 (110L,110R, FIG. 12A), each of the memory cell pairs includes (see FIG. 10A): 
first and second regions 174 spaced apart in the substrate 120 and having a second conductivity (n) type different than the first conductivity (p) type, with a continuous channel region (region of substrate 120 between 174) in the substrate 120 extending between the first and second regions 174 (¶ 49), 
a first floating gate 160.1 (left) disposed over and insulated (via 150) from a first portion of the channel region adjacent to the first region 174 (left) for controlling a conductivity of the first portion of the channel region (floating gate 160.1 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
a second floating gate 160.1 (right) disposed over and insulated (via 150) from a second portion of the channel region adjacent to the second region 174 (right) for controlling a conductivity of the second portion of the channel region (floating gate 160.1 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
an erase gate 140 disposed over and insulated (via 130) from a third portion of the channel region between the first and second channel region portions 174 for controlling a conductivity of the third portion of the channel region (claimed “erase gate” is structurally and functionally indistinguishable over Ding’s select gate 140 which is provided over a portion of the channel region between the pair of memory cells 110L,110R to control the erase operation of the memory cells through applied bias voltage that affect the conductivity of the underlying portion of the channel region; ¶ 125-126, Table 1), 
a first coupling gate 170 (left) disposed over and insulated from the first floating gate 160.1 (left), and 
a second coupling gate 170 (right) disposed over and insulated from the second floating gate 160.1 (right); 
control circuitry (circuitry to access the memory in the peripheral area, ¶ 54) configured to erase one memory cell 110 of a pair of memory cells (¶ 125-126, Table 1, FIG. 8). 
	The biasing voltages recited are directed to an intended use of the claimed memory device structure which does not render the memory device structurally distinguishable over the prior art teaching the same memory structure and is capable of operated in the same manner as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, Ding shows exemplary voltages applied to erase one memory cell in Table 1, wherein a negative voltage (-9V to -10V) is applied to the selected coupling gate 170 and a zero voltage (0 V) is applied to the unselected coupling gate 170. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform erase operation to both cells of the memory pair for erasing multiple memory cells together. Therefore, during erasure of both memory cells of the pair (which includes erasing one memory cell as claimed), a negative voltage is applied to the coupling gates 170 of both cells selected for erasure. More specifically, Ding teaches applying to the one pair of memory cells (¶ 125-126, Table 1, FIG. 8): 
a zero voltage to the first region 174 (see FIG. 8, Table 1, 0V applied through bitlines BL), 
a zero voltage to the second region 174 (see FIG. 8, Table 1, 0V applied through bitlines BL), 
a first negative voltage to the first coupling gate 170 (e.g. -9V to -10V applied to a selected 170), 
a second negative voltage to the second coupling gate 170 (e.g. -9V to -10V applied to another selected 170, when both cells of the pair are selected to be erased as obvious), and 
a positive voltage to the erase gate 140 (e.g. 2V applied to 140 associated with selected cell).

In re claim 6, it would be obvious to erase both memory cells of the paired memory structure taught by Ding as explained above. Therefore, the same negative voltage are applied to the coupling gates 170 when both are selected to be erased.


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. US 6,747,310 B2 (Fan) in view of Liu et al. US 7,868,375 B1 (Liu).

    PNG
    media_image2.png
    333
    886
    media_image2.png
    Greyscale

In re claim 5, Fan teaches a memory device (e.g. FIGs. 2-9), comprising: 
a substrate of semiconductor material of a first conductivity (p) type (Column 5, lines 54-56); 
spaced apart isolation regions 60 (FIG. 5) formed on the substrate which are substantially parallel to one another and extend in a first direction (horizontal direction in FIG. 5), with an active region (see FIG. 5; region between STIs 60) between each pair of adjacent isolation regions 60 also extending in the first (horizontal) direction; 
each of “the active regions” (as best understood) (e.g. FIG. 3B) including a plurality of pairs of memory cells 28, each of the memory cell pairs includes: 
first and second regions 36 spaced apart in the substrate and having a second conductivity type (diffusion regions 36 are n-type since electrons are disclosed as the charge carriers; Column 3, line 9-Column 4, line 10) different than the first conductivity (p) type, with a “continuous channel region” in the substrate extending between the first and second regions 36 (a continuous region of the substrate that is present between diffusion regions 36 teaches the claimed “continuous channel region. A “channel region” is where a conducting “channel” may be induced upon adequate gate bias. Thus, “a continuous channel region” does not require a continuous conduction channel. Various portions of the “continuous channel region” taught by Fan may be turned on or off to control the conduction channel path), 
a first floating gate 31 (left) disposed over and insulated from a first portion of the channel region adjacent to the first region 36 (left) for controlling a conductivity of the first portion of the channel region (floating gate 31 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
a second floating gate 31 (right) disposed over and insulated from a second portion of the channel region adjacent to the second region 36 (right) for controlling a conductivity of the second portion of the channel region (floating gate 31 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell),
an erase gate 29 disposed over and insulated from a third portion of the channel region between the first and second channel region portions 36 for controlling a conductivity of the third portion of the channel region (erase gate 29 controls the conductivity of the underlying substrate region by controlling the tunneling of electrons 43; e.g. when electrons are tunneled into region 34, the conductivity is increased), 
a first coupling gate 32 (left) disposed over and insulated from the first floating gate 31 (left),  and 
a second coupling gate 32 (right) disposed over and insulated from the second floating gate 31 (right); 
control circuitry configured to erase one memory cell of a pair of memory cells  (circuitry present to set the disclosed biasing conditions in the memory device; Column 8, line 37-Column 9, line 24).
	The biasing voltages recited are directed to an intended use of the claimed memory device structure which does not render the memory device structurally distinguishable over the prior art teaching the same memory structure and is capable of operated in the same manner as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, Fan teaches voltages applied to carry out various erase operations (see FIGs. 2A,2B,3A,3B; Table 1), including by applying a negative voltage to the coupling gate 32 of the selected cell and a positive voltage to the erase gate 29 (see Table 1 and Column 3, line 28 – Column 4, line 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform erase operation to both cells of the memory pair for erasing multiple memory cells together. Therefore, during erasure of both memory cells of the pair (which includes erasing one memory cell as claimed), a negative voltage is applied to the coupling gates 32 of both cells selected for erasure. 
Although Fan does not explicitly teach operating the memory device to apply a zero voltage to the first and second regions 36, a difference in the operating condition would not render the memory device claimed structurally distinguishable over Fan’s split-gate memory device capable of operated in the same manner. 
In particular, Liu teaches operating conditions of a split-gate flash memory device (FIGs. 3-4) include an erase operation by applying to the one pair of memory cells (Table in lines 26-37 of Column 8): 
a zero voltage to the first region 14 (0 V to BL 70), 
a zero voltage to the second region 14 (0 V to BL 70), 
a first negative voltage to the first coupling gate (-6 to -9 V to CG), 
a second negative voltage to the second coupling gate (-6 to -9 V to CG, when both cells are selected), and 
a positive voltage to the erase gate 24 (9-11 V to EG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply zero voltage to Fan’s diffusion regions 36 instead of keeping them floating during an erase operation as taught by Liu. 

In re claim 6, it would be obvious to erase both memory cells of the paired memory structure taught by Fan as explained above. Therefore, the same negative voltage are applied to the coupling gates 32 when both are selected to be erased.

In re claim 7, Fan teaches a memory device (e.g. FIGs. 2-9), comprising: 
a substrate of semiconductor material of a first conductivity (p) type (Column 5, lines 54-56); 
spaced apart isolation regions 60 (FIG. 5) formed on the substrate which are substantially parallel to one another and extend in a first direction (horizontal direction in FIG. 5), with an active region (see FIG. 5; region between STIs 60) between each pair of adjacent isolation regions 60 also extending in the first (horizontal) direction; 
each of “the active regions” (as best understood) (e.g. FIG. 3B) including a plurality of pairs of memory cells 28, each of the memory cell pairs includes: 
first and second regions 36 spaced apart in the substrate and having a second conductivity type (diffusion regions 36 are n-type since electrons are disclosed as the charge carriers; Column 3, line 9-Column 4, line 10) different than the first conductivity (p) type, with a “continuous channel region” in the substrate extending between the first and second regions 36 (a continuous region of the substrate that is present between diffusion regions 36 teaches the claimed “continuous channel region. A “channel region” is where a conducting “channel” may be induced upon adequate gate bias. Thus, “a continuous channel region” does not require a continuous conduction channel. Various portions of the “continuous channel region” taught by Fan may be turned on or off to control the conduction channel path), 
a first floating gate 31 (left) disposed over and insulated from a first portion of the channel region adjacent to the first region 36 (left) for controlling a conductivity of the first portion of the channel region (floating gate 31 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell), 
a second floating gate 31 (right) disposed over and insulated from a second portion of the channel region adjacent to the second region 36 (right) for controlling a conductivity of the second portion of the channel region (floating gate 31 controls the conductivity of the channel region based on electrons stored in the floating gate during the particular programming state of memory cell),
an erase gate 29 disposed over and insulated from a third portion of the channel region between the first and second channel region portions 36 for controlling a conductivity of the third portion of the channel region (erase gate 29 controls the conductivity of the underlying substrate region by controlling the tunneling of electrons 43; e.g. when electrons are tunneled into region 34, the conductivity is increased), 
a first coupling gate 32 (left) disposed over and insulated from the first floating gate 31 (left),  and 
a second coupling gate 32 (right) disposed over and insulated from the second floating gate 31 (right); 
control circuitry configured to erase one memory cell of a pair of memory cells  (circuitry present to set the disclosed biasing conditions in the memory device; Column 8, line 37-Column 9, line 24).
	The biasing voltages recited are directed to an intended use of the claimed memory device structure which does not render the memory device structurally distinguishable over the prior art teaching the same memory structure and is capable of operated in the same manner as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, Fan teaches voltages applied to carry out various erase operations (see FIGs. 2A,2B,3A,3B; Table 1), including by applying a negative voltage to the coupling gate 32 of the selected cell, a zero voltage to the coupling gate 32 of the unselected cell, and a positive voltage to the erase gate 29 (see Table 1 and Column 3, line 28 – Column 4, line 17).
Although Fan does not explicitly teach operating the memory device to apply a zero voltage to the first and second regions 36, a difference in the operating condition would not render the memory device claimed structurally distinguishable over Fan’s split-gate memory device capable of operated in the same manner. 
In particular, Liu teaches operating conditions of a split-gate flash memory device (FIGs. 3-4) include an erase operation by applying to the one pair of memory cells (Table in lines 26-37 of Column 8): 
a zero voltage to the first region 14 (0 V to BL 70), 
a zero voltage to the second region 14 (0 V to BL 70), 
a first negative voltage to the first coupling gate (-6 to -9 V to CG), 
a second negative voltage to the second coupling gate (-6 to -9 V to CG, when both cells are selected), and 
a positive voltage to the erase gate 24 (9-11 V to EG).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply zero voltage to Fan’s diffusion regions 36 instead of keeping them floating during an erase operation as taught by Liu. 

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Regarding claims rejected over Fan, 
Applicant argues “channel region” and “channel” are “synonymous”; Fan teach two separate the “channel regions” 37, and fails to teach a “continuous channel region” (1/4/2022 Appeal Brief, pages 8-14).
This is not persuasive because “channel region” and “channel” are not synonymous. A “channel region” is understood in the art to refer to a region of a semiconductor body in which a conduction “channel” may be induced. A conduction “channel” is characterized by the presence of charge carriers in the “channel region”.  The presence, size, and shape of the conduction “channel” in the “channel region” is controlled by the bias voltage applied to the gate overlying the channel region.
Such interpretation is consistent with Applicant’s own disclosure. In particular, Applicant’s specification describes the conductivity of various portions of the channel region 16 is controlled by the floating gates 14A,14B and the erase gate 20. Gates 14A,14B,20 turns on and off the portions of the “channel region” 16 depending on the voltages applied. For example, the channel region 16 under the floating gate 14A “will have low or no conduction” when the floating gate 14A is programmed with electrons. See ¶ 19-21 of specification. When portions of the channel region 16 is turned off or has “no conduction”, the conduction path (i.e. channel) is disrupted and is discontinuous. While the channel region 16 is always continuous, the conduction “channel” can be selectively turned off in different portions of the channel region 16. 
Thus, as is consistent with Applicant disclosure and as is well-known in the art, while a conduction “channel” may be present in a “channel region” give an appropriate operating condition, a “channel” is not synonymous with a “channel region”. A recitation to a “continuous channel region” does not necessarily require the presence of a “continuous channel”. The “continuous channel region” as recited in the claims is understood to mean a continuous region of the semiconductor body in which conduction channel may or may not be present and may or may not be continuous. 
Therefore, a “continuous channel region” as recited does not distinguish over Fan teaching a continuous region of the substrate between the diffusion regions 36 as annotated in drawing below. The conduction path in the “continuous channel region” is controlled by bias voltages applied to the gates 29,32,33. When the device is operated to turn on all portions of the “channel regions”, a continuous conductive path is formed connecting between the diffusion regions 36, wherein the continuous conductive path consists of electrons present in the channel region which including electrons in the diffusion region 34 that  becomes a part of the continuous conductive path, thus defining a “continuous channel” between diffusion regions 36. 

    PNG
    media_image3.png
    392
    997
    media_image3.png
    Greyscale


Applicant further argues Fan does not teach an erase gate that provides the ability to control the conductivity of a portion of the channel region (1/4/2022 Appeal Brief, pages 14-16).
This is not persuasive. Fan teaches an erase gate 29 disposed over and insulated from a third portion of the channel region (understood to refer to the continuous channel region as interpreted above). The erase gate 29 has the ability to control the conductivity of the underlying portion of the channel region by controlling the tunneling of electrons 43. For example, during an erase process, the memory device is operated to allow electrons to tunnel from the floating gate 42 into the diffusion region 34 as indicated by presence of tunneling 43 in the drawings. In such operating state, electrons are tunneled into region 34 and the presence of additional electrons in the diffusion region 34 results in increased conductivity level. Therefore, Fan’s erase gate 29 does possess the ability to control the “conductivity” in a portion of the “continuous channel region”.

Applicant further argues Fan does not teach applying a negative voltage to both coupling gates (1/4/2022 Appeal Brief, pages 17-18).
Firstly, the biasing voltages recited are directed to an intended use of the claimed memory device structure which does not render the memory device structurally distinguishable over the prior art teaching the same memory structure and is capable of operated in the same manner as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Secondly, Fan teaches applying a negative voltage to the coupling gate 32 of a memory cell selected to be erased. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform erase operation to both cells of the memory pair for erasing multiple memory cells together; i.e. both cells are selected for erasure. Therefore, during erasure of both memory cells of the pair (which includes erasing the one memory cell as claimed), a negative voltage is applied to the coupling gates 32 of both cells selected for erasure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li US 2016/0190335 A1 teaches (FIG. 18) a split-gate flash memory structure having no common diffusion region between the split cells and includes a gate 139 that controls erasure of the memory cell by discharging electrons through tunnel dielectric 135 (¶ 60,61)
Rao et al. US 2008/0182375 A1 teaches (FIG. 13) a split-gate flash memory structure having no common diffusion region between the split cells.
Chen US 2009/0186459 A1 teaches (FIG. 2C) a flash memory structure having plural stacked gate structure each defining a memory cell between two diffusion regions 115 and 126 without forming additional diffusion regions in between.
La Rosa et al. US 2015/0117109 A1 teaches (FIG. 9) a split-gate flash memory characterized by the omission of the common diffusion region between the split cells.
Do et al. US 2014/0307511 A1 teaches various operation conditions for a split-gate memory (see Table 1 and 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815